Citation Nr: 1724556	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-01 827	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches with vasospasm, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal returns to the Board following a Remand to the Agency of Original Jurisdiction (AOJ) in June 2015.


FINDING OF FACT

On November 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues on appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for migraine headaches with vasospasm, claimed as secondary to service-connected PTSD, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is dismissed.

The appeal of the issue of entitlement to service connection for migraine headaches with vasospasm, claimed as secondary to service-connected PTSD, is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


